PER CURIAM.
Judgment and order reversed, and new trial granted, with costs to abide the event, for the reason that, owing to the several withdrawals by the trial justice of portions of his charge and to the doubt expressed to the jury by him of what should be charged, and to the confusion which surrounded the court’s instructions, the jury could not have obtained the intelligent advice in relation to the rules of law applicable to the facts of the case which the defendant was entitled to have given to them.